Exhibit 10.2

EMPLOYMENT AGREEMENT

     THIS AGREEMENT made June 25, 2009, between FOOT LOCKER, INC., a New York
corporation with its principal office at 112 West 34 Street, New York, New York
10120 (the “Company”) and Ken C. Hicks (the “Executive”).

     WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer, and Executive is willing to serve in such capacity; and

     WHEREAS, the Company and Executive desire to set forth the terms and
conditions of such employment;

     NOW, THEREFORE, in consideration of these premises and of the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

      1.            Employment and Term. (a) The Company hereby agrees to employ
Executive, and Executive hereby agrees to serve, as its President and Chief
Executive Officer, subject to the terms and conditions set forth herein. The
term of this agreement shall commence on August 17, 2009 (the “Commencement
Date”) and shall end on January 31, 2013 (the “Initial Term”), unless further
extended or sooner terminated as hereinafter provided. Unless the Company
notifies Executive or Executive notifies the Company on or before January 31,
2012, with regard to the Initial Term, and any January 31 of any year
thereafter, with regard to renewal terms, that the term shall not be extended,
then as of such date, the term of the agreement shall be automatically extended
for an additional year. The Initial Term together with any renewal terms are
hereinafter referred to as the “Employment Period”. If the fiscal year of the
Company shall end on a day other than January 31, then the Employment Period
shall end on the last day of the fiscal year of the Company closest to January
31. (b) Within 30 days of the Commencement Date, Executive shall be elected to
the Board of Directors of the Company (the “Board”).     2.      Position and
Duties. (a) Executive shall serve as the President and Chief Executive Officer
of the Company, reporting only to the Board. Executive shall have such
responsibilities, duties, and authority as are commensurate with his status as
President and Chief Executive Officer as may from time to time be determined or
directed by the Board. Executive shall devote substantially all of his working
time and efforts to the business and affairs of the Company and its respective
subsidiaries and affiliates; provided, however, that the Executive may serve on
the boards of directors of other for-profit corporations, if such service does
not conflict with his duties hereunder or his  

--------------------------------------------------------------------------------



            fiduciary duty to the Company and the Board consents in advance to
such service, which consent shall not be unreasonably withheld. It is further
understood and agreed that nothing herein shall prevent the Executive from
managing his passive personal investments (subject to applicable Company
policies on permissible investments), and (subject to applicable Company
policies) participating in charitable and civic endeavors, so long as such
activities do not interfere in more than a de minimis manner with the
Executive’s performance of his duties hereunder.       (b) Upon the request of
the Board, the Executive shall also serve as an officer or director of
subsidiaries and affiliates of the Company.     3.      Place of Performance.
(a) In connection with his employment by the Company, Executive shall be based
at the principal executive offices of the Company in the New York metropolitan
area, or such other place in the United States to which the Company may
hereafter relocate its principal executive offices. In the event of such
relocation outside of the New York metropolitan area, the Company will pay the
reasonable costs of the relocation of the principal residence of Executive, and
provide such other relocation assistance as the Company then provides to its
comparably situated senior executives. (b) Within six months of the Commencement
Date, Executive shall relocate his principal residence to the New York
metropolitan area. The Company shall reimburse Executive for the expenses he
incurs in such relocation pursuant to the provisions of its relocation policy
applicable to senior executives, including reimbursement of reasonable temporary
living expenses for up to six months and reimbursement of reasonable closing
costs in connection with the purchase of one residence in the New York
metropolitan area. (c) Any relocation undertaken pursuant to the provisions of
this section shall be in accordance with the relocation policy of the Company
applicable to senior executives, and any payments to Executive shall be made no
later than the time specified in Section 12(c).     4.      Compensation. As
full compensation for the services of Executive hereunder, and subject to all of
the provisions hereof:  

      (a)      During the Employment Period, the Company shall pay Executive a
base salary at such rate per year as may be fixed by the Compensation and
Management Resources Committee of the Board (the “Compensation Committee”) from
time to time, but in no event at a rate of less than $1,100,000 per year, to be
paid in substantially equal monthly installments, in accordance with the normal
payroll practices of the Company (the "Base Salary").     (b)      During the
Employment Period, Executive shall be entitled to participate in all bonus,
incentive, and equity plans that are maintained by the Company from time to time
during the Employment Period for its comparably situated  

2

--------------------------------------------------------------------------------



        senior executives in accordance with the terms of such plans at the time
of participation. The Company may, during the Employment Period, amend or
terminate any such plan, to the extent permitted by the respective plan, if such
termination or amendment applies to all comparably situated senior executives of
the Company and does not result in a proportionally greater reduction in the
rights or benefits of Executive as compared with any other comparably situated
senior executives of the Company. During each year of the Employment Period, the
annual bonus payable to Executive at target under the Annual Incentive
Compensation Plan (the “AICP”) shall be 125 percent of Executive's then-current
Base Salary. The bonus payable to Executive at target under the Long-Term
Incentive Compensation Plan (the “LTIP”) for any three-year performance period
shall be 90 percent of Executive’s Base Salary at the beginning of such
performance period. Executive shall participate, on a pro rata basis, in the
2007-2009, 2008-2010, and 2009-2011 performance periods under the LTIP. Any
bonuses shall be paid to the Executive in accordance with the terms of the
applicable plans, but in no event later than two and one-half months following
the end of the fiscal year of the Company in which any such bonus is earned.
Notwithstanding the foregoing, for the fiscal year of the Company ending January
30, 2010, Executive’s annual bonus shall not be paid pursuant to the AICP, and
Executive shall not be a participant therein. Rather, Executive shall be paid,
no later than two and one-half months following January 30, 2010, a pro-rated
annual bonus for the period from the Commencement Date to January 30, 2010
calculated as if Executive were a participant in the AICP, but in no event less
than an amount equal to 125 percent of Base Salary paid to Executive for such
period.     (c)      During the Employment Period, Executive shall be eligible
to participate in all pension, welfare, and fringe benefit plans, as well as
perquisites, maintained by the Company from time to time for its comparably
situated senior executives in accordance with their respective terms as in
effect from time to time. These shall include (i) Company-paid life insurance in
the amount of Executive’s annual Base Salary, (ii) long-term disability
insurance coverage of $25,000 per month; (iii) annual out-of-pocket medical
expense reimbursement of up to $7,500 per year; (iv) reimbursement of financial
planning expense of up to $15,000 in the first year of the Employment Period and
up to $7,500 per year thereafter; and (v) participation in the Supplemental
Executive Retirement Plan (prorated for any partial plan year included in the
Employment Period). Subject to Section 12(c) hereof, for the period from the
Commencement Date to the date on which Executive is eligible to participate in
the medical and dental insurance plans of the Company, the Company shall
reimburse Executive for the difference between the monthly cost of participation
in the Company’s medical and dental insurance plans and the amount Executive
pays to his former employer for continued medical and dental insurance coverage
under COBRA.  

3

--------------------------------------------------------------------------------



      (d)            During the Employment Period, Executive shall be entitled
to receive reimbursement for all reasonable and customary expenses incurred by
him in performing services hereunder, including all travel and living expenses
while away from home on business at the request of the Company, provided such
expenses are incurred and accounted for in accordance with the Company's
applicable policies and procedures.     (e)      Executive shall be entitled to
20 vacation days in each calendar year, pro- rated for any partial year. Unused
vacation days shall be forfeited.     (f)      During the Employment Period,
Executive shall be eligible to receive stock option grants as may be determined
from time to time by the Compensation Committee and subject to the provisions of
the applicable stock option and award plan of the Company. To the extent
permissible under the terms of such applicable plan, all stock options that may
be granted to Executive during the Employment Period shall become immediately
exercisable upon a change in control of the Company (as defined in the stock
option and award plan of the Company under which such options are granted).    
(g)      During the Employment Period, Executive shall be eligible to receive
grants of restricted stock or restricted stock units as may be determined from
time to time by the Compensation Committee and subject to the provisions of the
applicable stock option and award plan of the Company. To the extent permissible
under the terms of such applicable plan, all restricted stock and restricted
stock units that may be granted to Executive during the Employment Period shall
become immediately vested upon a change in control of the Company (as defined in
such applicable plan).     (h)      Subject to Section 12(c) hereof, the Company
shall reimburse Executive the reasonable legal fees (based on hourly rates) and
disbursements incurred by him in connection with negotiating and preparing this
employment agreement or any amendment hereto, provided that in no event shall
the amount of such reimbursement exceed $15,000.     (i)      Subject to Section
12(c) hereof, during the Employment Period, the Company shall reimburse
Executive the costs associated with an automobile of a type to be reasonably
agreed upon by the Company and Executive, such costs to include monthly lease
payments, garaging, insurance, fuel, and maintenance; provided, however, that
the total amount of such payments shall not exceed $40,000 per year.     (j)   
  Subject to Section 12(c) hereof, during the Employment Period, the Company
shall reimburse Executive for reasonable costs which he incurs for use of a car
service for transportation in the New York metropolitan area.  

4

--------------------------------------------------------------------------------



      (k)      Within 30 days of his commencement of employment, Executive shall
be granted 100,000 shares of restricted stock pursuant to, and subject to the
provisions of, the Foot Locker 2007 Incentive Stock Plan (the “2007 Stock Plan”)
and the terms of a restricted stock agreement in the Company’s usual form, such
shares of restricted stock to become unrestricted on January 31, 2013, subject
to the Executive’s continued employment by the Company as its Chief Executive
Officer through such date.     (l)      Within 30 days of his commencement of
employment, Executive shall be granted nonqualified stock options under the 2007
Stock Plan to purchase 300,000 shares of the Company’s Common Stock (par value
$.01 per share) at fair market value on the date of grant, as defined in such
plan, such options to vest in three equal installments on the first, second, and
third anniversary of the grant date, subject to the Executive’s continued
employment by the Company as its Chief Executive Officer through each of such
dates.     (m)      As a bonus in connection with the execution of this contract
and an inducement for Executive to commence employment with the Company: (i)
Executive shall be paid, subject to withholding, $2,000,000, as follows: (A)
$1,000,000 within 30 days of his commencement of employment with the Company;
(B) $500,000 on the first anniversary of the Commencement Date, subject to
Executive’s continued employment by the Company as its Chief Executive Officer
through such date; and (C) $500,000 on the second anniversary of the
Commencement Date, subject to Executive’s continued employment by the Company as
its Chief Executive Officer through such date; (ii) within 30 days of his
commencement of employment, Executive shall be granted 400,000 shares of
restricted stock pursuant to, and subject to the provisions of, the 2007 Stock
Plan and the terms of a restricted stock agreement in the Company’s usual form,
such shares of restricted stock to become unrestricted as follows: 100,000
shares on January 31, 2011, 100,000 shares on January 31, 2012, and 200,000
shares on January 31, 2013, subject to the Executive’s continued employment by
the Company as its Chief Executive Officer through such dates; and (iii) within
30 days of his commencement of employment, Executive shall be granted
nonqualified stock options under the 2007 Incentive Stock Plan to purchase
300,000 shares of the Company’s Common Stock (par value $.01 per share) at fair
market value on the date of grant, as defined in such plan, such options to vest
as follows: 150,000 options on the six-month anniversary of the date of grant
and 150,000 options on the one-year anniversary of the date of grant, subject to
the Executive’s continued employment by the Company as its Chief Executive
Officer though such dates.     (n)      As used herein, “comparably situated
senior executives” shall mean corporate officers holding the position of Senior
Vice President or higher.  

5

--------------------------------------------------------------------------------



 

      5.      Termination.         (a)      The Employment Period shall
terminate upon the earliest of the following:       (i)         the death of
Executive;       (ii)      if, as a result of the incapacity of Executive due to
physical or mental illness, Executive shall have been absent from his duties
hereunder on a full time basis for 180 days, and within 30 days after written
notice of termination is given (which may occur before or after the end of such
180 day period) he shall not have returned to the performance of his duties
hereunder on a full time basis; or       (iii)      if the Company terminates
the employment of Executive hereunder for Cause. For purposes of this agreement,
the Company shall have "Cause" to terminate the employment of Executive
hereunder upon (A) the refusal or willful failure by the Executive to
substantially perform his duties; (B) with regard to the Company or any of its
subsidiaries or affiliates or any of their assets or businesses, the Executive’s
dishonesty, willful misconduct, misappropriation, breach of fiduciary duty, or
fraud; (C) the willful breach by Executive of any material provision of this
Agreement, which breach is not cured within ten business days from the date of
the Company’s notice of occurrence of such Breach to the Executive; (D) the
Executive’s conviction of a felony (other than a traffic violation) or any other
crime involving moral turpitude; or (E) the willful failure by Executive to take
lawful and reasonable directions from the Board.     (b)      If the Company
shall terminate the employment of Executive pursuant to the provisions of
paragraph (a) above, it shall have no further liability or obligation hereunder
except (i) to pay promptly to Executive his then- current Base Salary through
the Termination Date, and (ii) Executive shall receive benefits, if any, and
have the rights afforded by the Company, under its then-existing policies, to
employees whose employment is terminated for death, disability, or cause, as the
case may be, or under the specific terms of any welfare, fringe benefit, or
incentive plan.     (c)      If the employment of Executive is terminated by the
Company during the Employment Period for any reason other than those set forth
in Section 5(a) or if the Company breaches any material provision of this
agreement, which breach is not corrected within 30 days following written notice
to the Company, and Executive elects to terminate his employment hereunder
within 10 business days of the end of such 30-day period, the Company shall make
the following payments and provide the following benefits to Executive: Until
the earliest of (i) the twenty-fourth month  

6

--------------------------------------------------------------------------------



        following the termination of Executive’s employment, (ii) his death, or
(iii) his breach of the provisions of Section 7 hereof, (A) the Company shall
make payments to Executive, no less frequently than monthly, calculated at his
then-applicable annual rate of Base Salary (the “Clause A Payments”); (B) the
Company shall pay to Executive, with respect to the fiscal year in which such
termination occurs, the annual bonus that Executive would otherwise have earned
under the AICP applicable to Executive if such termination had not occurred,
prorated as of the Termination Date (without duplication of the annual bonus
provided for in Section 4(b) of this agreement) (the “Clause B” Payment”); (C)
with respect to the performance period under the LTIP that ends on the last day
of the fiscal year in which the employment of Executive is terminated, the
Company shall pay to Executive the payment under the LTIP that Executive would
otherwise have earned with respect to such performance period if such
termination had not occurred, prorated as of the Termination Date (without
duplication of the long-term bonus provided for in Section 4(b) of this
agreement) (the “Clause C Payment”); and (D) subject to Section 12(c) hereof,
the Company shall provide Executive for a period of one year following the
Termination Date with out-placement at a level commensurate with that provided
by the Company to other comparably situated senior executives (the “Clause D
Services”). Subject to Section 12(b), to the extent applicable, the Clause A
Payments, each of which shall be a separate payment for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, (the “Code”) and the
regulations thereunder (“Section 409A”), shall commence on the Termination Date
or, if the Executive is a “specified employee,” as defined under Section 409A,
the last business day of the month in which falls the six-month anniversary of
the Termination Date (unless such business day is such anniversary date, in
which case the Clause A Payments shall commence on the next succeeding business
day), provided, however, that the first such payment shall equal the sum of all
Clause A Payments that would have been made from the Termination Date to the
date of such first payment were it not for the six-month payment delay contained
in this sentence; the Clause B Payment shall be paid at the same time as other
annual bonuses for the fiscal year in which the Termination Date occurs are paid
(but in no event later than two and one-half months following the end of the
fiscal year in which the employment of Executive is terminated), subject to, and
in accordance with the terms and conditions of the AICP, including the
achievement of the applicable performance goals; and the Clause C Payment shall
be paid at the same time and in the same manner as payments under the LTIP are
made for the performance period that ends on the last day of the fiscal year in
which the Termination Date occurs (but in no event later than two and one-half
months following the end of the fiscal year of the Company for the last year of
the applicable performance period in which such bonus is earned), subject to,
and in accordance with the terms and conditions of the LTIP, including the
achievement of the

7

--------------------------------------------------------------------------------



        applicable performance goals. Executive shall not be required to
mitigate the amount of any payment provided for in this paragraph (c) by seeking
other employment, nor shall any amounts to be received by Executive hereunder be
reduced by any other compensation earned.     (d)      Notwithstanding anything
herein to the contrary, in the event that the Company shall terminate the
Executive’s employment without Cause or the Executive shall terminate his
employment for Good Reason during the two year period following a Change in
Control, in lieu of the amounts that would otherwise be payable to Executive
under paragraph (c)(A) through (C) above, the Company shall pay Executive an
amount equal to two times the sum of his Base Salary and annual bonus at target,
such amount to be paid to him in a lump sum within 10 days following the
Termination Date, subject to Section 12(b), to the extent applicable. For
purposes of this paragraph, (i) “Change in Control” shall have the meaning
specified in Attachment A hereto and (ii) “Good Reason” shall mean (A) any
material demotion of Executive or any material reduction in Executive’s
authority or responsibility, except in each case in connection with the
termination of Executive’s employment for Cause or disability or as a result of
Executive’s death, or temporarily as a result of Executive’s illness or other
absence; (B) any reduction in Executive’s rate of Base Salary as payable from
time to time; (C) a reduction in Executive’s annual bonus classification level;
(D) a failure of the Company to continue in effect the benefits applicable to,
or the Company’s reduction of the benefits applicable to, Executive under any
benefit plan or arrangement (including without limitation, any pension, life
insurance, health or disability plan) in which Executive participates as of the
date of the Change in Control without implementation of a substitute plan(s)
providing materially similar benefits in the aggregate to those discontinued or
reduced, except for a discontinuance of, or reduction under, any such plan or
arrangement that is legally required or generally applies to all comparably
situated senior executives of the Company, provided that in either such event
the Company provides similar benefits (or the economic effect thereof) to
Executive in any manner determined by the Company; or (E) failure of any
successor to the Company to assume in writing the obligations hereunder, or (F)
a breach of any other material provision of this agreement, which breach is not
corrected within 30 days following written notice to the Company.     (e)     
Notwithstanding anything else herein, to the extent Executive would be subject
to the excise tax under Section 4999 of the Code on the amounts in Section 5(d)
and such other amount or benefits received from the Company and its Affiliates
(as defined in the Code) required to be included in the calculation of parachute
payments for purposes of Sections 280G and 4999 of the Code, the amounts
provided under this Agreement shall be automatically reduced to an amount one
dollar less than that  

8

--------------------------------------------------------------------------------



 

             which, when combined with such other amounts and benefits required
to be so included, would subject the Executive to the excise tax under Section
4999 of the Code if, and only if, the reduced amount received by the Executive
on an after-tax basis after taking into account federal, state, and local income
and social security taxes at the maximum marginal rates would be greater than
the unreduced amount to be received by the Executive on a net after-tax basis
after taking into account federal, state, and local income and social security
taxes at the maximum marginal rates minus the excise tax payable under Section
4999 of the Code on such amount and the other amounts and benefits received by
the Executive and required to be included in the calculation of a parachute
payment for purposes of Sections 280G and 4999 of the Code.       6.     
Indemnification. The Company agrees that the Executive shall be entitled to the
benefits of the indemnity provisions set forth in the Certificate of
Incorporation and the By-laws from time to time in accordance with their terms
both during his employment and thereafter with regard to his actions as an
officer or director of the Company. In addition, the Company agrees to continue
in effect for the benefit of the Executive during the Employment Period
directors’ and officers’ liability insurance of the type and in the amount
currently maintained by the Company to the extent such insurance is available at
a premium cost which the Company considers reasonable and, thereafter, with
regard to his prior activities as an officer or director, such insurance as is
maintained for active directors and officers. Effective as of the Commencement
Date, the Company shall enter into an Indemnification Agreement, in its standard
form, with Executive.       7. Confidential Information and Non-Competition.    
    (a)    Executive agrees that during the Employment Period and thereafter he
shall not disclose, at any time, to any person, or use for his own account,
nonpublic information of any kind concerning the Company or any of its
subsidiaries or affiliates, including, but not limited to, nonpublic information
concerning finances, financial plans, accounting methods, strategic plans,
operations, personnel, organizational structure, methods of distribution,
suppliers, customers, client relationships, marketing strategies, store lists,
real estate strategies, and the like ("Confidential Information"). During such
period, Executive shall not, without the prior written consent of the Company,
unless compelled pursuant to the order of a court or other body having
jurisdiction over such matter and unless required by lawful process or subpoena,
communicate or divulge any Confidential Information to anyone other than the
Company and those designated by the Company. Executive agrees that during the
Employment Period he will not breach his obligations to comply with the
provisions of the Code of Business Conduct of the Company, as in effect on the
date hereof and as may be amended from time to time.      

 

9

--------------------------------------------------------------------------------



            (b)         Executive recognizes that the Confidential Information
has been developed by the Company and its affiliates at substantial cost and
constitutes valuable and unique property of the Company. Executive acknowledges
that the foregoing makes it reasonably necessary for the protection of the
Company's interests, in view of Executive’s position with the Company, that
Executive not compete with the Company or its affiliates during the Employment
Period and for a reasonable and limited period thereafter. Therefore, Executive
agrees that during the term of this agreement and for a period of two years
thereafter, Executive shall not engage in Competition. As used herein,
"Competition" shall mean (i) participating, directly or indirectly, as an
individual proprietor, stockholder, officer, employee, director, joint venturer,
investor, lender, consultant, or in any capacity whatsoever (within the United
States of America, or in any country where the Company or any of its
subsidiaries or affiliates does business) in (A) a business in competition with
the retail, catalog, or on-line sale of athletic footwear, athletic apparel, and
sporting goods conducted by the Company or any of its subsidiaries or affiliates
(the “Athletic Business”) or (B) a business that in the prior fiscal year
supplied product to the Company or any of its subsidiaries or affiliates for the
Athletic Business having a value of $20 million or more at cost to the Company
or any of its subsidiaries or affiliates; provided, however, that (X) such
participation shall not include the mere ownership of not more than 1 percent of
the total outstanding stock of a publicly traded company and (Y) a department
store or general merchandise store shall not be considered a business in
competition with any business conducted by the Company; or (ii) the intentional
recruiting, soliciting or inducing of any employee or employees of the Company
or any of its subsidiaries or affiliates to terminate their employment with, or
otherwise cease their relationship with, the Company or any of its subsidiaries
or affiliates where such employee or employees do in fact so terminate their
employment.     (c)      Executive agrees (i) that his services are special and
extraordinary, (ii) that a violation of his commitment not to disclose
Confidential Information or otherwise to engage in acts of Competition would
immediately and irreparably harm the Company, and (iii) that such harm would be
incapable of adequate remediation by money damages. Accordingly, Executive
agrees that this Section 7 may be enforced by injunction, and that he will
interpose no objection or defense to such enforcement. Enforcement by injunction
shall not bar the Company from any other legal or equitable remedies to which it
may be entitled for such violation. If any restriction set forth with regard to
Competition is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it is the intention of the parties
that the court should interpret and enforce such restriction to its fullest
lawful extent.  

10

--------------------------------------------------------------------------------



      8.            Assignment. This agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, heirs, and
permitted assigns. This agreement is personal to Executive and neither this
agreement nor any rights hereunder may be assigned by him. No rights or
obligations of the Company under this agreement may be assigned or transferred
by the Company except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or pursuant to a sale of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations, and duties of the Company, as
contained in this agreement, either contractually or as a matter of law.     9. 
    Arbitration. Any controversy or claim arising out of or relating to this
agreement, or the breach thereof, shall be settled by arbitration in the City of
New York, in accordance with the rules of the American Arbitration Association
(the "AAA"); provided, however, that this Section shall not apply to Section 7.
The decision of the arbitrator(s) shall be final and binding on the parties
hereto and judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. The costs assessed by the AAA for
arbitration shall be borne equally by both parties.     10.      Notice. Any
notice to either party hereunder shall be in writing, and shall be deemed to be
sufficiently given to or served on such party, for all purposes, if the same
shall be personally delivered to such party, or sent to such party by registered
mail, postage prepaid, in the case of Executive, at his principal residence
address as shown in the records of the Company, and in the case of the Company,
to the General Counsel, Foot Locker, Inc., 112 West 34 Street, New York, New
York 10120. Either party hereto may change the address to which notices are to
be sent to such party hereunder by written notice of such new address given to
the other party hereto. Notices shall be deemed given when received if delivered
personally or three (3) days after mailing if mailed as aforesaid.     11.     
Applicable Law. This agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without regard to their
conflict of laws provisions.     12.      Section 409A. (a) It is intended that
the payments provided under this agreement comply with, or be exempt from,
Section 409A. It is also intended that the terms “termination” and “termination
of employment” as used herein shall constitute a separation from service within
the meaning of Section 409A. (b) Notwithstanding any provision of this Agreement
to the contrary, if the Executive is a “specified employee” within the meaning
of Section 409A, distribution of any amounts that constitute “deferred
compensation” payable to the Executive due to his termination of employment,
shall not be made before six months after such  

11

--------------------------------------------------------------------------------



        separation from service or the Executive’s death, if earlier (the “Six
Month Limitation”). At the end of such six-month period, payments that would
have been made but for the Six Month Limitation shall be paid in a lump sum, on
the first day of the seventh month following the Executive’s separation from
service and remaining payments shall commence or continue, in accordance with
the relevant provision of this Agreement. (c) With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that this clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Section 105(b) of the
Code solely because such expenses are subject to a limit related to the period
the arrangement is in effect and (iii) such payments shall be made, on or before
that last day of Executive’s taxable year following the year in respect of which
the amounts subject to reimbursement were incurred or paid. (d) The parties
further agree that there is no guarantee as to the tax consequences of payments
provided for hereunder.     13.      Executive’s Representation. The Executive
represents and warrants to the Company that there is no legal impediment to his
performing his obligations under this agreement, and neither entering into this
agreement nor performing his contemplated service hereunder will violate any
agreement to which he is a party or any other legal restriction.     14.     
Miscellaneous.       (a)      This agreement represents the entire understanding
of the parties hereto, supersedes any prior understandings or agreements between
the parties, and the terms and provisions of this agreement may not be modified
or amended except in a writing signed by both parties.       (b)      No waiver
by either party of any breach by the other party of any condition or provision
contained in this agreement to be fulfilled or performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. Except to the extent otherwise
specifically provided herein, any waiver must be in writing and signed by you or
an authorized officer of the Company, as the case may be.  

12

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement as of the day and year first above written.

    FOOT LOCKER, INC.        By:  /s/ Laurie J. Petrucci      Laurie J.
Petrucci      Sr. Vice President- Human Resources          /s/ Ken C. Hicks     
Ken C. Hicks 


 

Approved:           /s/ Alan D. Feldman   Alan D. Feldman   Chair   Compensation
and Management Resources Committee

 

13

--------------------------------------------------------------------------------



Attachment A

Change in Control

      A Change in Control shall mean any of the following:

     (A) the merger or consolidation of the Company with, or the sale or
disposition of all or Substantially All of the Assets of the Company to, any
person or entity or group of associated persons or entities (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) other than (a) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or parent entity) fifty
percent (50%) or more of the combined voting power of the voting securities of
the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation; or (b) a merger or capitalization effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly (as determined
under Rule 13d-3 promulgated under the Exchange Act), of securities representing
more than the amounts set forth in (B) below;

     (B) the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of the Company representing thirty-five percent (35%)
or more of the total combined voting power of the Company’s then issued and
outstanding voting securities by any Person (other than the Company or any of
its subsidiaries, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company) acting in
concert; or

     (C) during any period of not more than twelve (12) months, individuals who
at the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.

     This definition is intended to constitute a change in the ownership or
effective control of a corporation or a change in the ownership of a substantial
portion of the assets of a corporation as defined under Section 409A.

14

--------------------------------------------------------------------------------